Citation Nr: 0944485	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The competent medical evidence reveals the Veteran has Levels 
I and II hearing in the right ear and Level XI hearing in the 
left ear.


CONCLUSION OF LAW

The requirements for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the October 2005 rating decision, he 
was provided notice of the VCAA in July 2005.  An additional 
VCAA letter was sent in February 2008.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, May 
2006, November 2006 and February 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claims, and was furnished a Statement of the Case in May 
2006 with subsequent re-adjudication in November 2006 and 
April 2008 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  In statements presented throughout 
the record, the Veteran and his representative have reported 
that his hearing affected his employment and daily life, that 
he was going deaf in his right ear, that he could not hear 
and that he could not wear a hearing aid.  In addition, the 
Veteran's representative argues in the October 2009 Informal 
Hearing Presentation that the Veteran had described symptoms 
of functional loss that impede employment and daily living 
beyond what is contemplated by mechanical application of the 
rating criteria.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA examinations and statements from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

The Veteran contends that his bilateral hearing loss warrants 
a disability rating in excess of 10 percent.  For the reasons 
set forth below, the Board finds that the evidence of record 
does not support the assignment of a disability rating in 
excess of 10 percent for bilateral hearing loss.

In a January 2006 statement, the Veteran reported that his 
hearing loss added to his employment related problems.  He 
stated that he was going deaf in his right ear and he could 
not hear or wear a hearing aid.

In this case, the Veteran's application for an increased 
rating for service-connected bilateral hearing loss was 
received in June 2005.  Pursuant to 38 C.F.R. § 3.400(o), the 
Board will examine the record to determine whether within the 
year prior to the June 2005 receipt of the application for a 
higher rating, it was "factually ascertainable" that an 
increase in disability had occurred.  Thus, the Board must 
review the evidence from June 2004 and subsequent to 
determine whether higher ratings were merited for either 
disability during any applicable time period.

A November 2004 private medical record reflects that the 
Veteran was treated for and diagnosed with impacted cerumen, 
bilateral.  

In an August 2005 VA examination, the Veteran reported that 
he was unable to hear conversations as a result of his 
hearing loss, especially when someone was talking to him from 
his left side.  The Veteran reported that he had not been 
exposed to any excessive noise outside the military.  
Audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 10, 10, 15, 55 and 
60 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 80, 80, 75, 75 and 70, 
respectively.  The average puretone threshold was 30 decibels 
for the right ear and 76 in the left.  Maryland CNC speech 
recognition scores were 96 percent in the right ear and eight 
percent in the left.  The examiner concluded that the results 
remained unchanged from the last audiogram performed in 2003 
and that the Veteran had moderately severe high frequency 
hearing loss in the right ear and severe sensorineural 
hearing loss in the left ear.  

In October 2005 private medical report, the Veteran's 
physician opined, based upon audiometric testing, that the 
Veteran had non serviceable hearing in the left ear and that 
a hearing aid would not help.  The physician also noted that 
the Veteran had severe high tone hearing loss in the right 
ear.  Audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 20, 15, 15, 55 and 
60 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 65, 85, 75, 80 and 75, 
respectively.  The average puretone threshold was 33 decibels 
for the right ear and 76 in the left.  Speech recognition 
scores were 88 percent in the right ear and zero (0) percent 
in the left.  The private physician concluded that the right 
ear had normal hearing from 250 to 2000 Hertz with moderate 
sensorineural hearing loss from 3000 to 8000 Hertz and the 
left ear had severe to profound sensorineural hearing loss 
with very poor word recognition ability and the loss was long 
standing.  

In a July 2006 VA examination, the Veteran reported that as a 
result of his hearing loss, he must turn to his right side in 
order to understand conversations.  He also reported that he 
was not exposed to any kind of excessive noise outside the 
military.  Audiometric testing revealed that the hearing 
threshold levels in decibels in the right ear were 15, 10, 
15, 60 and 55 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 90, 80, 70, 75 
and 70, respectively.  The average puretone threshold was 35 
decibels for the right ear and 74 in the left.  Maryland CNC 
speech recognition scores were 84 percent in the right ear 
and four percent in the left.  The examiner concluded that 
these results indicated unchanged hearing since the Veteran's 
last audiogram in 2005.  The examiner also noted that the 
Veteran had a predominantly moderately severe high frequency 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  

In a March 2008 VA examination, the Veteran's reported that 
his main complaint is his very poor hearing on his left side 
and the situations of greatest difficulty included when the 
speaker is on the Veteran's left side.  The Veteran did not 
have a history of excessive noise after his military service.  
Audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 25, 10, 25, 60 and 
75 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  
Pure tone testing at corresponding frequencies in the left 
ear yielded no response to the limits of the equipment, and 
therefore, all speech reception thresholds were recorded at 
105 decibels.  The average puretone threshold was 39 decibels 
for the right ear.  Maryland CNC speech recognition score was 
88 percent in the right ear and could not be assessed in the 
left.  An otoscopic examination revealed an occluded canal on 
the left and emittance testing confirmed this with a normal 
volume but flat response.  The examiner concluded that the 
Veteran's hearing was within normal to borderline normal 
limits through 2000 Hertz with moderately severe to severe 
sensorineural hearing loss on the right side and there as 
profound potentially mixed loss on the left side.  The 
examiner determined that this test should not be used for 
rating purposes due to excessive cerumen in the left ear.  

In an April 2008 VA outpatient treatment report, a hearing 
aid evaluation was conducted and the VA audiologist noted 
that a recent audiometric testing revealed mild sloping to 
severe sensorineural hearing loss above1000 Hertz  in the 
right ear and in the left ear there were no responses, 
however, ear canal was completely occluded.  The audiologist 
noted that previous audiometric testing indicated a severe 
rising to moderately severe sensorineural hearing loss with 
no word recognition in the left ear.

The Board observes that, while private audiometric testing 
was performed in October 2005, it is unclear from this report 
whether Maryland CNC word list was used in the speech 
recognition testing.  In this regard, the Board notes that 
both pure tone hearing threshold levels and Maryland CNC 
speech recognition scores are necessary findings to each 
audiometric test performed in order to apply to Table VI in 
38 C.F.R. § 4.85.  Therefore, only the audiometric testing of 
record which included both pure tone hearing threshold levels 
and Maryland CNC speech recognition scores can be applied to 
Table VI in 38 C.F.R. § 4.85 in order to determine the 
current severity of Veteran's bilateral hearing loss 
disability.  In this case, the applicable audiometric testing 
includes findings in the VA examinations in August 2005, July 
2006 and March 2008, as both pure tone hearing threshold 
levels and Maryland CNC speech recognition scores were used 
in each examination.

With respect to the March 2008 VA examiner's conclusions that 
the test should not be used for rating purposes, the Board 
finds that this examination is in fact, adequate for rating 
purposes.  In this regard, the Board notes that the examiner 
based his conclusion on the lack of response to the limits of 
the equipment by the left ear during pure tone testing, which 
did not yield results in the left ear.  However, the Board 
finds that, based upon previous examination findings, the 
Veteran's left ear hearing loss has already been assigned the 
highest possible Level of hearing loss, Level XI, and a 
higher Level of hearing loss is not possible under Tables VI 
or VIa.  See 38 C.F.R. § 4.86(a).  Therefore additional 
testing would not yield results that could qualify the 
Veteran for a higher assignable level of hearing under Tables 
VI or VIa, as his hearing is already at the maximum 
assignable level.  Furthermore, as the March 2008 VA 
examination indicates that no problems resulted from testing 
of the right ear, these findings are adequate for rating 
purposes.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

The audiometric findings represent an exceptional pattern of 
hearing loss in the left ear only.  See 38 C.F.R. § 4.86(a).  
So, the left ear must be evaluated under Table VI or VIa, 
whichever results in the higher numeral.  Applying the 
findings from the August 2005, July 2006 and March 2008 VA 
examinations to Table VI and Table VIa in 38 C.F.R. § 4.85 
yields a finding of Levels I and II hearing loss in the right 
ear and Level XI hearing loss in the left ear.  An 
application of these hearing loss levels into Table VII (in 
38 C.F.R. § 4.85), still yields only a 10 percent disability 
rating for the Veteran's bilateral hearing loss.

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 10 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the date of claim on June 27, 2005.  The August 2005, 
July 2007 and March 2008 audiological test results clearly 
fall within the parameters for a 10 percent rating, but no 
more.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, Tables VI, VII, Diagnostic Code 6100 (2009).

The Board finds that the Veteran was granted adequate VA 
examinations in August 2005, July 2007 and March 2008 which 
considered both the Veteran's statements regarding his 
current hearing loss disability and the results of 
audiometric testing in applying the rating criteria.  The 
Board notes that during these examinations, the Veteran 
claimed that he was unable to hear conversations due to his 
hearing loss especially when someone was talking to him from 
his left side, that he had very poor hearing on his left 
side, that his left side hearing was his situation of 
greatest difficulty, and that he must turn to his right side 
in order to understand conversations.  Moreover, with respect 
to the March 2008 VA examiner's conclusions that this test 
should not be used for rating purposes due to excessive 
cerumen in the left ear, as discussed above, additional 
testing would not yield results that could qualify the 
Veteran for a higher assignable level of hearing under Tables 
VI or VIa, as his hearing is already at the maximum 
assignable level of Level XI.  Additionally, the March 2008 
VA examination did not reflect any problems with testing in 
the right ear.  As such, any inadequacies of VA examinations 
are not prejudicial to the Veteran's claim for an increased 
rating.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

With respect to the lay statements presented by the Veteran 
that his hearing loss has added to his employment related 
problems, that he was going deaf in his right ear and that he 
could not hear or wear a hearing aid, the Board finds that 
the VA examinations were adequate for rating purposes, as 
these statements did not report any symptoms which were 
noticeably different in severity from those symptoms reported 
throughout the record and which did not indicate a worsening 
in hearing loss such that a new VA examination would be 
warranted.  

The Board recognizes the Veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 10 percent at any time since the date of 
claim on June 27, 2005.  See 38 C.F.R. § 4.85(b)-(e); see 
also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for bilateral hearing loss is not warranted at any 
time since the date of claim on June 27, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's hearing loss presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's hearing loss.  In an October 2009 
Informal Hearing Presentation that the Veteran had described 
symptoms of functional loss that impede employment and daily 
living beyond what is contemplated by mechanical application 
of the rating criteria, however, the evidence of record does 
not reflect any impediment of the Veteran's daily life and 
employment to a marked degree due solely to the Veteran's 
hearing loss.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


